DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 Response to Amendment
	The amendment filed 10/23/2020 has been entered. Claims 1-4, 6-11, 13-17, and 19 remain pending in the application and claims 5, 12, and 18 have been cancelled. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Final Office Action mailed 06/25/2020.
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. With regards to claim 1, the addition to the trigger wire having a distal end and a proximal end and the details thereof do not overcome the primary reference of Ivancev (see interpretation of rejection below). A first section and a second section can be interpretation to mean any part of the device, and the rejection below sets forth what those sections are and how Ivancev reads on the claims. Claims 11 and 17 carry more weight with regards to the details of the trigger wire, specifying that the distal end of the trigger wire is coupled to the spool. However, those additions would not overcome the prior art of Ivancev in view of Ducke in view of McGee (see interpretation of rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev et al. (US PGPub 2011/0307048) in view of Ducke et al. (US Patent 7,780,717), and further in view of Ward et al (US PGPub 2005/0033403), hereinafter known as “Ivancev,” “Ducke,” and “Ward,” respectively.
With regards to claim 1, Ivancev discloses a preloaded stent graft delivery device (Figure 1), comprising: 
a guidewire catheter (172) having a proximal end, a distal end, and a guide wire lumen (Figure 8, element 90) therethrough; 
a nose cone dilator (110) at the proximal end of the guidewire catheter (172), the nose cone dilator comprising a distal end and a capsule on the distal end of the nose cone dilator; 
a handle assembly (Figure 4, element 102) at the distal end of the guidewire catheter (172); 
a trigger wire release assembly (combination of 160/162/164/166/129/170) adjacent to the handle assembly (102) comprising a first section (166) and a second section (129 and/or 170: Paragraphs 
a trigger wire (one of trigger wires attached to trigger wire release mechanisms of 130) having a distal end and a proximal end, the proximal end being arranged to selectively couple the trigger wire release assembly to a prosthesis, the distal end of the trigger wire coupled to the first section 166 of the trigger wire assembly (Paragraph 69 – trigger wire 141 engages into the stent graft 131 and attached to the trigger wire release mechanism 166);
a pusher catheter (112) extending from the handle assembly (102) towards the nose cone dilator (110), the pusher catheter (112) comprising at least one lumen therethrough where the guidewire catheter (172) extends through the at least one lumen within the pusher catheter (112) (Paragraph 62); and, 
a sheath (106) disposed coaxially over the pusher catheter (112).
Ivancev is silent wherein the first section is rotatable about a longitudinal axis of the guidewire catheter; and a ratchet assembly disposed within an interior surface of the first section of the trigger wire release assembly.
However, Ducke teaches (Figures 5A-5B, alternatively Figure 8) wherein the first section (9, alternatively 109) is rotatable about a longitudinal axis of the guidewire catheter 1 and a ratchet assembly 46 disposed within an interior surface of the first section.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Ivancev to include the rotatable section and ratchet assembly as taught by Ducke. One of ordinary skill in the art would have been motivated to do so to rotate the handle in one direction (Paragraph 22 of Ducke) so as to not allow an improper winding of the pullwire.

However, Ward teaches (Figure 4) wherein the sheath (40) has one or more splits (44) formed along a portion of a length of the sheath (40) (Paragraph 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Ivancev in view of Ducke to add at least two longitudinal splits along a length of the sheath disclosed by Ward. One of ordinary skill in the art would have been motivated to make this modification to store the preloaded stent delivery device with access sheaths that can remain within the catheter as the outer sheath is being retracted and then assist in deploying when slits rupture.
With regards to claim 2, Ivancev discloses wherein the pusher catheter (112) further comprises two longitudinal auxiliary lumens (Figure 8, elements 92 and 94) (Paragraph 62).
With regards to claim 3, Ivancev discloses wherein the pusher catheter further comprises a proximal end spaced distally from the nose cone dilator and thereby defining a stent graft retention region between the proximal end of the pusher catheter and the nose cone dilator (Paragraph 15, Claim 1). 
With regards to claim 4, Ivancev discloses further comprising a stent graft (131) being releasably retained on the stent graft retention region (Figure 5A).
With regards to claims 6, Ivancev in view of Ducke and further in view of Ward discloses wherein the first section 166 of the trigger wire release assembly comprises one or more thumbhandles (See thumbhandle over 166 in Figure 1).
With regards to claims 7, the device made obvious by Ivancev/Ducke/Ward, as set forth above is such that the ratchet assembly 46 comprises a ratchet surface 17 and a pawl 48 engaged with the ratchet surface 17 (Ducke Figure 5B-6A).
With regards to claim 8, Ivancev discloses (Figures 6 and 7) wherein the second section (129) of the trigger wire release assembly is connected to the guidewire catheter (172) via a pin vice (170).
With regards to claim 9, Ivancev is silent wherein a spool is positioned within the interior surface of the first section. However, Ducke teaches (Figure 5B, 7A-7E) wherein a spool 47 is positioned within the interior surface of the first section 9 (Paragraphs 26-27). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivancev to include a spool within the interior of the first section as taught by Ducke. One of ordinary skill in the art would have been motivated to do so to keep the retention wires within the device and wrapped into a spool to not cause distraction during the operation of the stent graft delivery device; the structure of Ducke further allows the wires to be actuated easily by a user in a one-way direction.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ivancev in view of Ducke in view of Ward, and further in view of McGee (US Patent 9,622,894).
With regards to claim 10, Ivancev in view of Ducke in view of Ward disclose the preloaded stent graft delivery device as claimed in claim 9. Ivancev in view of Ducke in view of Ward are silent wherein the spool is positioned proximal to the ratchet assembly within the interior surface of the first section.
However, McGee teaches (Figure 2) wherein the spool 2 is positioned proximal to the ratchet assembly 23 within the interior surface of the first section (120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preloaded stent graft delivery device of Ivancev in view of Ducke in view of Ward to include the arrangement of the spool and ratchet assembly as taught by McGee. One of ordinary skill in the art would have been motivated to do so to keep the retention wires within the device and wrapped into a spool to not cause distraction with the ratchet assembly during the operation of the stent graft delivery device; the structure of McGee allows this to be possible.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev in view of Ducke in view of McGee.
With regards to claim 11, Ivancev discloses a preloaded stent graft delivery device (Figure 1), comprising: 
a guidewire catheter (172) having a proximal end, a distal end, and a guide wire lumen (Figure 8, element 90) therethrough; 
a trigger wire release assembly (combination of 160/162/164/166/129/170) at the distal end of the guidewire catheter;
a trigger wire (one of trigger wires attached to trigger wire release mechanisms of 130) having a distal end and a proximal end, the proximal end being arranged to selectively couple the trigger wire release assembly to a prosthesis; and 
a sheath (106) disposed coaxially over the guidewire catheter (172).
Ivancev is silent to a trigger wire release assembly comprising a rotatable section, the rotatable section being rotatable about a longitudinal axis of the guidewire catheter, a ratchet assembly disposed within an interior surface of the rotatable section of the trigger wire release assembly; a spool within the interior surface of the rotatable section of the trigger wire release assembly, the spool positioned proximal to the ratchet assembly; and the distal end of the trigger wire coupled to the spool within the interior surface of the rotatable section.
However, Ducke teaches (5B-6A) a ratchet assembly (46) disposed within an interior surface of the rotatable section (9) of the trigger wire release assembly; a spool (47) within the interior surface of the rotatable section (9) of the trigger wire release assembly; the rotatable section (9) being rotatable about the longitudinal axis of the guidewire catheter; and the distal end of the trigger wire (51) coupled to the spool within the interior surface of the rotatable section (9).

Ivancev in view of Ducke are silent wherein the spool is positioned proximal to the ratchet assembly within the interior surface of the first section.
However, McGee teaches (Figure 2) wherein the spool 2 is positioned proximal to the ratchet assembly 23 within the interior surface of the first section (120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preloaded stent graft delivery device of Ivancev in view of Ducke in view of Ward to include the arrangement of the spool and ratchet assembly as taught by McGee. One of ordinary skill in the art would have been motivated to do so to keep the retention wires within the device and wrapped into a spool to not cause distraction with the ratchet assembly during the operation of the stent graft delivery device; the structure of McGee allows this to be possible.
With regards to claim 17, Ivancev discloses a preloaded stent graft delivery device (Figure 1), comprising: 
a guidewire catheter (172) having a proximal end, a distal end, and a guide wire lumen (Figure 8, element 90) therethrough; 

a handle assembly (Figure 4, element 102) at the distal end of the guidewire catheter (172); 
a trigger wire release assembly (combination of 160/162/164/166/129/170) at the distal end of the guidewire catheter, the trigger wire release assembly comprising a rotatable section (166, 164 and/or 162; rotatable when entire device is rotated) and a releasable section (Paragraphs 19, 21, 50 - elements 160 or 170; 160 serves as releasable since it is a “wire release” and also because it can be released from wire 172 as set forth in paragraph 53; 170 is also releasable from 172 and 160 such that is serves as a releasable section) distal to the first section, the releasable section in communication with the capsule on the distal end of the nose cone dilator (Paragraphs 51 and 113); 
a trigger wire (one of trigger wires attached to trigger wire release mechanisms of 130) having a distal end and a proximal end, the proximal end being arranged to selectively couple the trigger wire release assembly to a prosthesis; 
a pusher catheter (112) extending from the handle assembly (130) towards the nose cone dilator (110), the pusher catheter (112) comprising at least one lumen therethrough where the guidewire catheter (172) extends through the at least one lumen within the pusher catheter (112) (Paragraph 62); and, a sheath (106) disposed coaxially over the pusher catheter (112).
Ivancev is silent to a ratchet assembly disposed within an interior surface of the rotatable section of the trigger wire release assembly, the ratchet assembly comprising a ratchet surface and a pawl engaged with the ratchet surface; a spool positioned within the interior surface of the rotatable section of the trigger wire release assembly, the spool positioned proximal to the ratchet assembly; and the distal end of the trigger wire coupled to the spool within the interior surface of the rotatable section.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preloaded stent graft delivery device disclosed by Ivancev by adding a ratchet assembly and a spool coupled to the trigger wire to retract the sheath as disclosed by Ducke. One would have been motivated to make this enhancement because the device disclosed by Ivancev contains a sheath retraction mechanism (Paragraphs 69 and 70) but not as efficient as a sheath retraction mechanism that contains a ratchet assembly. The ratchet assembly would not allow for a reversed rotation of the rotation knob and would not re-deploy a sheath once retracted. Ducke allows for a unidirectional motion of retraction with the ratchet and pawl technique, as well as a place to collect the restraining wire to allow for stent graft expansion.
Ivancev in view of Ducke are silent wherein the spool is positioned proximal to the ratchet assembly within the interior surface of the first section.
However, McGee teaches (Figure 2) wherein the spool 2 is positioned proximal to the ratchet assembly 23 within the interior surface of the first section 120.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preloaded stent graft delivery device of Ivancev in view of Ducke in view of Ward to include the arrangement of the spool and ratchet assembly as taught by McGee. One of ordinary skill in the art would have been motivated to do so to keep the retention wires within the device and wrapped into a spool to not cause a distraction with the ratchet assembly during the operation of the stent graft delivery device; the structure of McGee allows this to be possible.
With regards to claims 13 and 19, Ivancev in view of Ducke and further in view of McGee disclose wherein the rotatable section of the trigger wire release assembly comprises one or more thumbhandles (See thumbhandles over 166/162 in Figure 1 of Ivancev).
With regards to claim 14, the device made obvious by Ivancev/Ducke/McGee, as set forth above is such that (Figures 5B-6A of Ducke) the ratchet assembly (46) comprises a ratchet surface (17) and a pawl (48) engaged with the ratchet surface (17).
With regards to claim 15, Ivancev discloses a releasable section connected to the trigger wire release assembly, the releasable section positioned distal to the rotatable section (Paragraph 50).
With regards to claim 16, the devices made obvious by Ivancev/Ducke/McGee, as set forth above is such that the rotatable section (9 of Ducke) has an outer diameter greater than the outer diameter of the spool (47 of Ducke). The outer diameter of the rotatable section 9 of Ducke covers the outside of the device, so it would be obvious that a spool 47 located on the inside of rotatable section 9 would have a smaller diameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/11/2021

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771